Citation Nr: 0608369	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-28 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS) as due to undiagnosed illness.

2.  Entitlement to service connection for joint pain as due 
to undiagnosed illness..

3.  Entitlement to service connection for fatigue as due to 
undiagnosed illness. 

4.  Entitlement to service connection for migraine headaches 
as due to undiagnosed illness.

5.  Entitlement to service connection for muscle pain as due 
to undiagnosed illness. 

6.  Entitlement to service connection for a neurological 
disorder as due to undiagnosed illness. 

7.  Entitlement to service connection for a sleep disorder as 
due to undiagnosed illness.

8.  Entitlement to service connection for arthritis of the 
knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1988 to April 1992, including service in Southwest Asia 
during the Persian Gulf War.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
decision of the Houston Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 2003, the veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  He canceled his hearing request in November 2004.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War, and 
has been found to have IBS.  

2.  The veteran has complaints of joint pain; competent 
evidence shows diagnoses of cervical strain and 
polyarthropathy of the finger joints, which are known 
clinical entities; cervical strain and polyarthropathy of the 
finger joints were not manifested in service, and are not 
shown to be related to service.  

3.  The preponderance of the competent evidence is against a 
finding that the veteran has arthritis of the knees or 
chronic symptoms of fatigue, headaches, a muscle disorder, a 
neurological disorder, and/or a sleep disorder.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for IBS.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2005).

2.  Service connection for fatigue, migraine headaches, 
muscle pain, joint pain, a neurological disorder, and/or a 
sleep disorder due to an undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2005).

3.  Service connection for arthritis of the knees is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran was provided partial VCAA notice in May and June 
2002 correspondence from the RO, and in a September 2003 
statement of the case (SOC).  Although he was provided full 
notice/information subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the May and June 2002 correspondence, and 
in the SOC) of everything required, and has had ample 
opportunity to respond and/or supplement the record, and to 
participate in the adjudicatory process.  

Regarding content of notice, the October 2002 decision now on 
appeal, and the SOC, informed the veteran of what the 
evidence showed and why the claim was denied.  He was advised 
by the SOC that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The January 2004 correspondence 
and the SOC advised the veteran of what the evidence must 
show to establish entitlement to the benefits sought.  The 
SOC contained the text of the regulation implementing the 
VCAA, including the specific provision that the claimant is 
to be advised to submit everything in his possession 
pertinent to the claim.  Everything submitted to date has 
been accepted for the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical 
records and VA medical records) has been secured.  
Evidentiary development is complete; VA's duty to assist is 
met.  It is not prejudicial to the veteran for the Board to 
proceed with appellate review.  Mayfield, supra; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar., 2006), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that notice to the veteran must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
(and that each is appealable).  
      
Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but was not provided notice 
regarding disability rating(s) or effective date(s).  
However, he is not prejudiced by such omission.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
preponderance of the evidence is against the veteran's claims 
for service connection (except in the matter of service 
connection for IBS), and questions as to the disability 
rating or effective date pertaining to those matters are 
moot.  As to the rating, and effective date of award, for IBS 
the veteran will be afforded the opportunity to participate 
in the adjudicatory process in those matters when the RO 
implements the Board's award of service connection.

Background

The veteran contends that he has symptoms of irritable bowel 
syndrome, joint pain, fatigue, headaches, muscle pain, 
neurological signs, and sleep problems, all due to 
undiagnosed illness.  He also contends that he has arthritis 
of the knees that is related to service.  Service personnel 
records show that he had active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  The service personnel records (DD Form 214) also show 
that his service decorations include a Combat Infantryman 
Badge.

The veteran's service medical records include a May 1988 
report of examination on enlistment, showing that he 
sustained a fractured right foot in the fall of 1978.  It was 
noted that there were no sequelae from that fracture.  The 
remainder of the service medical records show treatment for 
numerous disorders during service.  A November 1988 clinical 
report shows that the veteran injured his back wrestling, and 
complained of pain on the left side of his back from the mid-
back upward.  The diagnosis was soft tissue damage.  A May 
1989 clinical report shows that he injured his right thigh, 
and complained of slight soreness.  An August 1989 clinical 
report shows a diagnosis of acute gastroenteritis.  A 
November 1991 record shows that the veteran injured his right 
heel playing basketball, and complained of sharp pain and 
swelling.  The diagnosis was right heel contusion.  He was 
treated with Motrin, and placed on a profile of no running or 
road marches for 10 days.  The service medical records are 
negative for treatment of diagnosis of a fatigue disorder, 
headaches, a neurological disorder, a sleep problem, or a 
disorder involving either knee.  

Postservice medical evidence includes private medical records 
from March 1997 to April 2001, which are negative for 
complaints or clinical findings of fatigue, headaches, muscle 
pain, a neurological disorder, sleep problems, IBS, or a 
disorder involving either knee.  The only joint disorder 
noted in the private reports is a right index finger 
contusion that the veteran sustained playing basketball in 
July 1997.  

VA medical records include a May 2002 emergency room report 
showing that the veteran complained of headaches over the 
prior four days.  He reported that he never before had a 
problem with headaches.  The diagnosis was migraine headache.  
He was given a dose of Imitrex, and the treating physician 
stated that the Imitrex resolved the headache completely.  
The veteran was ready for discharge from the emergency room 
10 minutes after receiving the medication.  

In a June 2002 written statement, the veteran's spouse 
reported that she and the veteran had been married seven 
years, and when they married the veteran was active and 
healthy, and he enjoyed working out and doing physical 
activities.  Over the prior two years his activities had 
decreased more and more, and he would mention how easily he 
tired doing normal daily activities.  She also reported that 
the veteran's sleep habits had changed over time, "as he 
would toss and turn in his sleep or get up in the middle of 
the night."  She stated that every time he had an annual 
physical examination, "the doctors never seem to find 
anything wrong with him," and thus she witnessed his 
"mental frustration and a change in his behavior because he 
doesn't know how to deal with these symptoms."  

A VA Gulf War examination was performed in August 2002.  
Regarding his medical history, the veteran recalled that he 
fractured his right ankle prior to service, when he was in 
Junior High school.  When asked about a fatigue disorder, the 
veteran replied that he fatigued easily over the prior two 
years.  He reported, "I work out lifting weights, running 
about five miles a week and playing basketball but I get 
tired."  When asked about arthritis in his knees, the 
veteran stated, "they hurt in the winter time and whenever 
it rains."  He denied any swelling in his knees.  Regarding 
headaches, the veteran reported that they started 
approximately one year earlier (he recalled the May 2002 
emergency room visit for headaches), were throbbing, and were 
usually in the right temple.  They occurred approximately 
every two weeks and he described them as "slight."  He 
denied any visual changes or vomiting.  When asked about 
stomach problems, the veteran stated that he suffers from 
diarrhea immediately after every meal.  He usually ate twice 
daily, and he had approximately two stools daily.  He 
reported that his diarrhea began in 1992, shortly after his 
discharge from service when he "stopped eating Army food."  
Regarding joint and muscle pain, the veteran state that his 
arms, legs, elbows, and knees are "always popping."  He 
stated, "it is like they are giving out because I am running 
out of calcium," and "my wife always asks me why my bones 
are popping."  When asked about any neurological signs, the 
veteran stated that he experienced muscle spasm in his biceps 
and deltoids over the prior few months.  He stated that the 
muscle spasm lasted approximately two months, "but I have 
not had any trouble with it recently."  Regarding a sleep 
disorder, the veteran stated that there was a time, 
especially right after his release from active duty, when he 
"would wake up, sit up when I had a bad dream and I use to 
dream about death and flashbacks."  He stated that he 
currently slept approximately 4 to 5 hours nightly.  

Examination revealed that the veteran was well-developed, 
well-nourished, in no acute distress, and had a normal gait.  
Examination of the extremities showed that dorsalis pedis 
pulses were 3+ bilaterally, and posterior tibial pulses were 
2+ bilaterally.  There was no cyanosis clubbing, or 
peripheral edema.  There was onychomosis of all toenails of 
both feet, and there was mild tinea pedis of both feet.  The 
only diagnosis listed was IBS.  

On VA joints examination in August 2002, the veteran reported 
the onset of stiffness and "popping" in several joints over 
the prior 11/2 years.  He complained of pain primarily in the 
neck, elbow, and knees; and that sometimes he had neck 
stiffness that lasted a whole day.  He was unable to relate 
the pain and stiffness to any specific activity, and he 
denied any problems walking or running.  The pain and 
stiffness did not prevent him from performing his job as a 
security guard, although he complained of bilateral foot pain 
on prolonged standing.  His major concerns were tiring easily 
and general fatigue.  He worked mostly at night, and stated 
that he had no difficulty sleeping in his free time during 
the day.  Examination revealed a well-preserved range of 
motion of the neck on flexion, extension, lateral bending, 
and rotation.  There were complaints of some discomfort doing 
lateral bending on both sides.  Range of motion of the 
shoulders was normal and there was no crepitus.  Both hips 
showed good range of motion.  Both knees showed adequate 
range of motion, and the medial and lateral collateral 
ligaments were stable.  Both ankles showed adequate 
alignment, and he was able to walk on his toes and heels.  
The lumbar spine showed adequate alignment; there was full 
range of motion on flexion, extension, and lateral bending.  
X-rays of the elbows, hands, and knees were normal.  X-rays 
of the spine were normal, showing normal alignment and 
curvature, and preservation of the vertebral heights and disc 
spaces.  The diagnoses were:  (1) neck pain, most likely 
cervical strain, with no evidence of any neurological 
deficit, and less likely related to any autoimmune disorder; 
and (2) polyarthropathy of finger joints without any evidence 
of a deformity, swelling, or inflammatory arthritis, and less 
likely any rheumatoid arthritis due of the lack of evidence.  

On VA mental status examination in September 2002, the 
veteran referred to ongoing physical symptoms, stating, 
"[m]y body is going through changes."  He complained of 
fatigue, cramps, and headaches over the prior two years, and 
increasing in severity.  He denied difficulty with appetite 
or weight loss, and denied any sleep disturbance and/or 
nightmares.  He worried about bodily aches and pains and his 
general health.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
arthritis, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, notwithstanding that there is no record of 
evidence of such disease during service. 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. § 3.307, 3.309.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even thought there is no official record of 
such incurrence or aggravation. 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability and that the 
veteran is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  Collette v. Brown, 82 
F.3d 389 (1996).

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but 
are not limited to, muscle pain, joint pain, neurologic signs 
or symptoms, and symptoms involving the respiratory system.  
See 38 C.F.R. § 3.317(b).  The chronic disability must have 
manifested either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) an undiagnosed illness; (B) the 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:  
(1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable 
bowel syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  To date, VA has identified only three 
illnesses as medically unexplained chronic multi-symptom 
illnesses; therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) 
through (3) only lists chronic fatigue syndrome, 
fibromyalgia, and IBS as currently meeting this definition.  

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Regarding the claim seeking service connection for IBS, the 
veteran had active military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  IBS is 
diagnosed.  Based upon the regulations outlined above, 
service connection is warranted for IBS on presumptive basis.  

Regarding the claim of service connection for joint pain due 
to undiagnosed illness, the Board finds that while the 
evidence of record shows that the veteran has in fact 
presented evidence that he has a disabilities manifested by 
joint pain, such disabilities has been attributed to well-
established clinical entities - in this case cervical strain 
and polyarthropathy of the finger joints - and not due to 
undiagnosed illness.  Hence, the claim that the veteran's 
joint pain disability is due to an undiagnosed illness 
incurred during Persian Gulf service is without merit.  While 
the veteran's contentions have been primarily centered on his 
service in the Persian Gulf during Operation Desert Storm, 
the claim must also be considered on a direct basis, i.e., it 
must also be determined if any joint pain disorders may be 
directly related to the veteran's periods of active duty.  
Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 1994).  There is no 
competent evidence linking the veteran's joint pain (cervical 
strain and polyarthropathy of the finger joints) to active 
duty.  He has not submitted any competent evidence, nor is 
there any medical evidence of record, which establishes that 
the veteran's diagnosed cervical and finger joint 
disabilities are related to his active service or to any 
incident therein.  They were not noted in service, and there 
is no competent (medical) evidence relating them to service.

The veteran's own assertions that there is a nexus between 
his claimed (neck and finger) joint disorders and his 
military service are not competent evidence.  He is a 
layperson and, as such, is not competent to opine in matters 
requiring specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply in this matter, as the preponderance of 
the evidence is against the claim.  

To establish service connection for a claimed disability, 
there is a threshold requirement there must be evidence that 
such disability exists.  Here, the primary impediment to a 
favorable decision on the issues of service connection for a 
fatigue disorder, headaches, muscle pain, neurological signs, 
a sleep disorder, and/or arthritis of the knees, is the 
absence of a current diagnosis of any such disorders.  It is 
significant that the service medical records are negative for 
a diagnosis of any related disorders.  While the service 
records show diagnoses of a right heel contusion and soft 
tissue damage to the back, and reflect a complaint of a right 
thigh bruise, they also reflect that those injuries were 
acute medical problems that resolved with treatment during 
service.  And while postservice evidence notes the veteran's 
generalized complaints of fatigue, headaches, muscle pain, 
neurological signs, and a sleep disorder; neither the service 
medical records nor postservice medical evidence (most 
significantly the August and September 2002 VA examination 
reports) objectively show a chronic disorder manifested by 
fatigue, headaches, muscle pain, neurological signs, or a 
sleep disorder.  As to a sleep disorder, it is notable that 
the veteran himself has more recently essentially denied he 
has sleep disturbances (see September 2002 VA mental status 
examination report).  

In summary, the record is devoid of any competent (medical) 
evidence that the veteran currently has a fatigue disorder, a 
headache disorder, muscle pain, neurological signs, and a 
sleep disorder for which he seeks service connection.  His 
own assertions that he has such disabilities related to his 
Persian Gulf service are not competent evidence.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
See Espiritu, supra.  Nothing in the record indicates that 
the veteran has the appropriate knowledge or experience to 
make these determinations nor is it contended otherwise.  

As to arthritis of the knees, postservice medical evidence, 
including reports of VA examinations in August and September 
2002, and private medical reports from March 1997 to April 
2001, provides no indication whatsoever that the veteran has, 
or had, a chronic knee disability.  The VA joints examination 
in August 2002 was negative for clinical findings of a knee 
disorder; X-rays of the knees were normal (in other words, 
arthritis is not shown).  The veteran does not allege that a 
knee disorder has been treated or diagnosed during or since 
service.  Without any competent evidence that he has such 
known diagnostic entity, he has not presented a valid claim 
of service connection for arthritis of the knees.  


ORDER

Service connection for IBS is granted.  

Service connection for multiple joint pain as due to 
undiagnosed illness is denied.

Service connection for chronic fatigue as due to undiagnosed 
illness is denied.

Service connection for migraine headaches as due to 
undiagnosed illness is denied.

Service connection for muscle pain as due to undiagnosed 
illness is denied.

Service connection for a neurological disorder as due to 
undiagnosed illness is denied.

Service connection for a sleep disorder as due to undiagnosed 
illness is denied.

Service connection for arthritis of the knees is denied.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


